 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT
 5                               NORTHERN DISTRICT OF CALIFORNIA
 6                                         SAN JOSE DIVISION
 7

 8   HAYLEY HICKCOX-HUFFMAN,                              Case No. 10-cv-05193-VKD
 9                           Plaintiff,                    AMENDED ORDER RE
                                                           PRELIMINARY APPROVAL OF
10          v.                                             CLASS ACTION SETTLEMENT
11   US AIRWAYS, INC., et al.,                             Re: Dkt. No. 92
12                           Defendants.
13

14          On November 16, 2010, Plaintiff Hayley Hickcox-Huffman (“Plaintiff”) filed a proposed
15   nationwide class action lawsuit against Defendants US Airways, Inc. and US Airways Group, Inc.
16   (collectively, “US Airways”) (together, Plaintiff and US Airways shall be referred to as the
17   “Parties”) in the United States District Court for the Northern District of California, Case No.
18   CV10-05193 HRL1, which asserted claims for breach of contract, unjust enrichment, breach of
19   the covenant of good faith and fair dealing, negligent misrepresentation, and interference with use
20   of property/bailment.
21          On January 31, 2011, Plaintiff filed her First Amended Complaint, which asserted claims
22   for breach of self-imposed undertaking, breach of contract (express), breach of contract (implied),
23   breach of contract (federal law), breach of the implied covenant of good faith and fair dealing,
24   unjust enrichment, intentional misrepresentation, and negligent misrepresentation, that related to
25   or arose from US Airways’ transporting baggage for passengers on its airline (“the Action”).
26
     1
27    By Order of the Court dated June 4, 2018 (Dkt. No. 85), this matter was reassigned to the
     Honorable Virginia K. DeMarchi, when the case number changed from 10CV-05193 HRL to 10-
28   cv-05193 VKD.
                                                                     AMENDED ORDER RE PRELIMINARY
                                                                         APPROVAL OF CLASS ACTION
                                                                        SETTLEMENT 10-CV-05193-VKD
 1          The Parties briefed a number of motions directed to the pleadings as well as an appeal to

 2   the Ninth Circuit of this Court’s ruling on Defendants’ Motion to Dismiss the First Amended

 3   Complaint. The Ninth Circuit reversed and remanded the matter to this Court in May 2017. On

 4   remand, the Parties stipulated to dismiss certain causes of action and this Court dismissed a

 5   number of others, leaving only Plaintiff’s claim for breach of contract (express).

 6          The Parties have entered into a Stipulation of Class Action Settlement (“Agreement”), the

 7   fairness, reasonableness, and adequateness of which is the subject of this Order, in which the

 8   Parties have agreed to settle the Action pursuant to the terms and conditions of the Agreement,

 9   and which will result in dismissal of the Action with prejudice.

10          The Court finds that Class Counsel have conducted an extensive investigation into the

11   facts and law relating to the matters alleged in the Action, including by (i) considering the merit

12   of the remaining claim of breach of express contract; and (ii) engaging in extensive discovery,

13   including a review of relevant documents, such as the US Airways Terms of Transportation,

14   website postings, customer service plans, and an extensive review of data relating to pricing,

15   revenue, and volume of checked baggage during the relevant time period. Plaintiff also represents

16   that she engaged expert witnesses to assist in her review and evaluation of data related to lost and

17   delayed checked baggage.

18          The Parties reached a settlement following extensive arms’-length negotiations that

19   occurred over the course of two full-day, in-person mediation sessions with Jill Sperber, Esq., of

20   Judicate West.
21          Counsel for the Parties are highly experienced in this type of litigation, with full

22   knowledge of the risks inherent in the Action.

23          The Court has carefully reviewed the Agreement, including the exhibits attached thereto

24   and all file, records and prior proceedings to date in this matter, and good cause appearing based

25   on the record,

26          IT IS hereby ORDERED, ADJUDGED, AND DECREED as follows:
27          1.        Defined Terms. For purposes of this Order, except as otherwise indicated herein,

28
                                                                     AMENDED ORDER RE PRELIMINARY
                                                      -2-                APPROVAL OF CLASS ACTION
                                                                        SETTLEMENT 10-CV-05193-VKD
 1   the Court adopts and incorporates the definitions contained in the Agreement.

 2          2.        Stay of the Action. All proceedings in the Action, other than proceedings

 3   necessary to carry out or enforce the terms and conditions of the Agreement and this Order, are

 4   hereby stayed.

 5          3.        Preliminary Class Certification for Settlement Purposes Only. The Action is

 6   preliminarily certified as a class action, for settlement purposes only, pursuant to Fed. R. Civ. P.

 7   23(a) and (b)(3). The Court preliminarily finds for settlement purposes that: (a) the Class certified

 8   herein numbers at least in the tens of thousands of persons, and joinder of all such persons would

 9   be impracticable; (b) there are questions of law and fact that are common to the Class, and those

10   questions of law and fact common to the Class predominate over any questions affecting any

11   individual Class Member; (c) the claims of the Plaintiff are typical of the claims of the Class she

12   seeks to represent for purposes of settlement; (d) a class action on behalf of the Class is superior

13   to other available means of adjudicating this dispute; and (e) as set forth below, Plaintiff and

14   Class Counsel are adequate representatives of the Class. US Airways retains all rights to assert

15   that the Action may not be certified as a class action, other than for settlement purposes. The

16   Court also concludes that, because the Action is being settled rather than litigated, the Court need

17   not consider manageability issues that might be presented by the trial of a nationwide class action

18   involving the issues in this case. See Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 620 (1997).

19          4.        Class Definition. The Class shall consist of all passengers of US Airways who

20   traveled on a domestic flight between November 16, 2005 and April 29, 2010, checked baggage
21   that was lost or delayed, reported to US Airways during the Class Period that their checked

22   baggage was lost or delayed, and whose checked baggage fee was not previously refunded.

23   Specifically excluded from the Class are: (a) US Airways, its employees, principals, officers,

24   directors, agents, affiliated entities legal representatives, successors and assigns; (b) the judges to

25   whom the Action has been or is assigned and any members of their immediate families; and (c)

26   all persons who have filed a timely Request for Exclusion from the Class. The “Subject Service”
27   is US Airways’ commitment to transport a passenger’s checked baggage to a passenger’s

28
                                                                       AMENDED ORDER RE PRELIMINARY
                                                      -3-                  APPROVAL OF CLASS ACTION
                                                                          SETTLEMENT 10-CV-05193-VKD
 1   destination on domestic flights at any time between November 16, 2005 and April 29, 2010,

 2   inclusive.

 3          5.      Class Representative and Class Counsel. Plaintiff is designated as representative of

 4   the conditionally certified Class. The Court preliminarily finds that she is similarly situated to

 5   absent Class Members and therefore typical of the Class, and that she will be an adequate class

 6   representative. Karczag and Associates PC, Foley Bezek Behle & Curtis LLP, and the Law Office

 7   of William M. Aron, whom the Court finds are experienced and adequate counsel for purposes of

 8   these settlement approval proceedings, are hereby designated as Class Counsel.

 9          6.      Preliminary Settlement Approval. Upon preliminary review, the Court finds that

10   the Agreement and the terms it incorporates, appears fair, reasonable and adequate. See generally

11   Fed. R. Civ. P. 23; Manual for Complex Litigation, Fourth, § 21.632 (2004). Accordingly, the

12   Agreement is preliminarily approved and is sufficient to warrant sending notice to the Class.

13          7.      Jurisdiction. The Court has subject-matter jurisdiction over the Action pursuant to

14   28 U.S.C. §§ 1332 and 1367, and personal jurisdiction over the Parties before it. Additionally,

15   venue is proper in this District pursuant to 28 U.S.C. § 1391.

16          8.      Fairness Hearing. A Fairness Hearing shall be held before this Court on April 1,

17   2019, 10:00 a.m. at the United States District Court for the Northern District of California, 280

18   South 1st Street, 5th Floor, Courtroom 2, San Jose, CA 95113, to determine, among other things

19   (a) whether the Action should be finally certified as a class action for settlement purposes

20   pursuant to Fed. R. Civ. P. 23(a), and (b)(3); (b) whether the settlement of the Action pursuant to
21   the terms and conditions of the Agreement should be approved as fair, reasonable and adequate,

22   and finally approved pursuant to Fed. R. Civ. P. 23(e); (c) whether the Action should be

23   dismissed with prejudice pursuant to the terms of the Agreement; (d) whether Class Members

24   who do not timely request exclusion should be bound by the Release set forth in the Agreement;

25   (e) whether Class Members and related persons should be subject to a permanent injunction; and

26   (f) whether to grant Class Counsel’s application for an award of Attorneys’ Fees and Expenses
27   and an Incentive Award for Plaintiff (the “Fee Application”). Papers in support of final approval

28
                                                                      AMENDED ORDER RE PRELIMINARY
                                                      -4-                 APPROVAL OF CLASS ACTION
                                                                         SETTLEMENT 10-CV-05193-VKD
 1   of the Agreement and the Fee Application shall be filed with the Court according to the schedule

 2   set forth in Paragraph 14 below. Objections to the Agreement or the Fee Application shall be filed

 3   with the Court on or before the Objection Deadline set forth in Paragraph 14 below, and papers in

 4   response to such objections must be filed on or before March 25, 2019. The Fairness Hearing may

 5   be postponed, adjourned, or continued by order of the Court without further notice to the Class.

 6   After the Fairness Hearing, the Court may enter a Final Order and Final Judgment in accordance

 7   with the Agreement that will fully and finally adjudicate the rights of the Class Members with

 8   respect to the proposed Released Claims.

 9          9.      Administration. In consultation with and with the approval of US Airways, Class

10   Counsel is hereby authorized to establish the means necessary to administer the proposed

11   Settlement and implement the claim process, in accordance with the terms of the Agreement.

12          10.     Class Notice. The form and content of the proposed Long Form Notice and

13   Summary Notice, attached as Exhibits E and F, respectively, to the Agreement, and the notice

14   methodology described in the Agreement, are hereby approved. Pursuant to the Agreement, the

15   Court appoints KCC, LLC as the Settlement Administrator to help implement the terms of the

16   Agreement.

17          (a)     Notice Date. No later than November 23, 2018, the Settlement Administrator shall

18   provide notice to the Class pursuant to the terms of the Agreement and the deadlines set forth in

19   Paragraph 14 below, in accordance with the notice program set forth in the Agreement. The

20   Parties shall coordinate with the Settlement Administrator to provide notice to the Class pursuant
21   to terms therein.

22          (b)     Findings Concerning Notice. The Court finds that the Settlement is fair and

23   reasonable such that the Long Form Notice and Summary Notice should be provided pursuant to

24   the Agreement and this Order.

25          (c)     The Court finds that the form, content and method of disseminating notice to the

26   Class as described in Paragraphs 10 and 14 of this Order: (i) complies with Rule 23(c)(2) of the
27   Federal Rules of Civil Procedure as it is the best practicable notice under the circumstances, and

28
                                                                    AMENDED ORDER RE PRELIMINARY
                                                    -5-                 APPROVAL OF CLASS ACTION
                                                                       SETTLEMENT 10-CV-05193-VKD
 1   is reasonably calculated, under all the circumstances, to apprise the members of the Class of the

 2   pendency of the Action, the terms of the Settlement, and their right to object to the Settlement or

 3   exclude themselves from the Settlement Class; (ii) complies with Rule 23(e) as it is reasonably

 4   calculated, under the circumstances, to apprise the Class Members of the pendency of the Action,

 5   the terms of the proposed Settlement, and their rights under the proposed settlement, including,

 6   but not limited to, their right to object to or exclude themselves from the proposed Settlement and

 7   other rights under the terms of the Settlement Agreement; (iii) constitute due, adequate, and

 8   sufficient notice to all Class Members and other persons entitled to receive notice; and (iv) meets

 9   all applicable requirements of law, including, but not limited to, 28 U.S.C. § 1715, Fed. R. Civ. P.

10   23(c) and (e), and the Due Process Clause(s) of the United States Constitution. The Court further

11   finds that all of the notices are written in simple terminology, are readily understandable by Class

12   Members, and comply with the Federal Judicial Center’s illustrative class action notices.

13          11.     Exclusion from Class. Any Class Member who wishes to be excluded from the

14   Class must send to the Settlement Administrator by U.S. Mail a personally signed letter including

15   (a) his or her full name; (b) his or her current address; (c) a clear statement communicating that he

16   or she elects to be excluded from the Class, does not wish to be a Class Member, and elects to be

17   excluded from any judgment entered pursuant to the Agreement; (d) his or her signature; and (e)

18   the case name and case number of the Action. A Class Member can exclude only himself or

19   herself from the Class, and shall not be allowed to request that another individual or a group be

20   excluded. “Mass” or “class” opt-outs are not permitted. Any such Request for Exclusion must be
21   postmarked and sent or electronically submitted via the Settlement website to the Settlement

22   Administrator no later than February 21, 2019 (the “Opt-Out Date”). The Settlement

23   Administrator shall forward copies of any written or electronic requests for exclusion to Class

24   Counsel and Defense Counsel. The Settlement Administrator shall file a list reflecting all timely

25   requests for exclusion with the Court no later than seven (7) days before the Fairness Hearing.

26          If the proposed Settlement is finally approved, any potential Class Member for whom the
27   Settlement Administrator is not able to determine an accurate address and who, in accordance

28
                                                                     AMENDED ORDER RE PRELIMINARY
                                                     -6-                 APPROVAL OF CLASS ACTION
                                                                        SETTLEMENT 10-CV-05193-VKD
 1   with the terms and conditions of the Agreement, has neither submitted a timely written Request

 2   for Exclusion on or before the Opt Out Date nor submitted a valid and timely Claim Form shall

 3   be bound by all terms of the Agreement and the Final Order and Final Judgment, regardless of

 4   whether they objected to the Settlement, even if the potential Class Member previously initiated

 5   or subsequently initiates any litigation against any or all of the Released Parties relating to

 6   Released Claims. All persons or entities who properly exclude themselves from the Class shall

 7   not be Class Members and shall relinquish their rights or benefits under the Agreement, should it

 8   be approved, and may not file an objection to the Settlement or be entitled to any settlement

 9   benefits.

10          12.     Objections and Appearances. Any Class Member who intends to object to the

11   fairness, reasonableness, and/or adequacy of the Settlement must file a written objection with the

12   Court through the Court’s CM/ECF system (or any other method in which the Court will accept

13   filings, if any) no later than the Objection Deadline. Class Members who object must set forth: (a)

14   their full name; (b) their current address; (c) a written statement of their objection(s) and the

15   reasons for each objection; (d) a statement of whether they intend to appear at the Fairness

16   Hearing (with or without counsel); (e) their signature; (f) a statement, sworn to under penalty of

17   perjury pursuant to 28 U.S.C. § 1746, attesting to the fact that he or she checked a bag on a

18   domestic flight with US Airways between November 16, 2005 and April 29, 2010 that was lost or

19   delayed, reported to US Airways during the Class Period that his or her checked baggage was lost

20   or delayed, and did not receive a refund of the checked baggage fee for the lost or delayed bag;
21   (g) details of his or her checked baggage on a domestic flight with US Airways, including the

22   date and location of the airport at which he or she checked the baggage and the location of the

23   destination airport at which the Class Member reported the bag lost or delayed; and (h) the case

24   name and case number of the Action.

25          Class Members or their attorneys who intend to make an appearance at the Fairness

26   Hearing must deliver a notice of intention to appear to Class Counsel identified and to Defense
27   Counsel, and file said notice with the Court, no later the date scheduled in Paragraph 14 below, or

28
                                                                      AMENDED ORDER RE PRELIMINARY
                                                      -7-                 APPROVAL OF CLASS ACTION
                                                                         SETTLEMENT 10-CV-05193-VKD
 1   as the Court may otherwise direct. Objections that are served on the Parties but not filed or mailed

 2   to the Court (and not filed pursuant to the Court’s CM/ECF system, or any other method in which

 3   the Court will accept filings, if any), shall not be received or considered by the Court at the

 4   Fairness Hearing. Any Class Member who fails to comply with the provisions in this Paragraph

 5   shall waive and forfeit any and all rights he or she may have to appear separately and/or to object,

 6   and shall be bound by all the terms of the Agreement, this Order, and by all proceedings, orders,

 7   and judgments, including, but not limited to, the release in the Agreement. The Settlement

 8   Administrator, Defense Counsel, and Class Counsel shall promptly furnish each other copies of

 9   any and all objections that might come into their possession.

10             13.   Preliminary Injunction. All Class Members and/or their representatives, who do

11   not timely and properly exclude themselves from the Class are barred and enjoined from directly,

12   indirectly, derivatively, in a representative capacity, or in any other capacity, filing, commencing,

13   prosecuting, maintaining, intervening in, participating in, conducting, or continuing any action in

14   any forum (state or federal) as individual actions, class members, putative class members, or

15   otherwise against the Released Parties (as that term is defined in the Agreement) in any court or

16   tribunal asserting any of the Released Claims (as that term is defined in the Agreement), and/or

17   from receiving any benefits from any lawsuit, administrative or regulatory proceeding, or order in

18   any jurisdiction, based on or relating to the Released Claims. In addition, all such persons are

19   hereby barred and enjoined from filing, commencing, or prosecuting a lawsuit against US

20   Airways (or against any of its related parties, parents, subsidiaries, or affiliates) as a class action,
21   a separate class, or group for purposes of pursuing a putative class action (including by seeking to

22   amend a pending complaint to include class allegations or by seeking class certification in a

23   pending action in any jurisdiction) on behalf of Class Members who do not timely exclude

24   themselves from the Class, arising out of, based on or relating to the Released Claims. Pursuant to

25   28 U.S.C. §§ 1651(a) and 2283, the Court finds that issuance of this preliminary injunction is

26   necessary and appropriate in aid of the Court’s continuing jurisdiction and authority over the
27   Action.

28
                                                                        AMENDED ORDER RE PRELIMINARY
                                                       -8-                  APPROVAL OF CLASS ACTION
                                                                           SETTLEMENT 10-CV-05193-VKD
 1          14.     Summary of Deadlines. In summary, the deadlines set by this Order are as follows.

 2   If any deadline set forth in this Order falls on a Saturday, Sunday, or federal holiday, then such

 3   deadline shall extend to the next Court day. These deadlines may be extended by order of the

 4   Court, for good cause shown, without further notice to the Class. Class Members must check the

 5   Settlement Website regularly for updates and further details regarding this Settlement:

 6          (a)     The Long Form Notice shall be published on the Settlement Website no later than

 7   November 23, 2018 (the “Notice Date”);

 8          (b)     The Summary Notice shall be published as soon as possible after the Notice Date;

 9          (c)     The Settlement Website and Toll-Free Telephone Number shall be established and

10   become operational no later than November 23, 2018.

11          (d)     Plaintiff’s motion for attorney’s fees shall be filed no later than February 7, 2019.

12          (e)     All completed Claim Forms must be postmarked and mailed to the Settlement

13   Administrator or uploaded to the Settlement Website no later than February 21, 2019 (“the Claim

14   Deadline”).

15          (f)     All written objections to the Agreement shall be filed with the Court no later than

16   February 21, 2019 (“the Objection Deadline”).

17          (g)     All Requests for Exclusion shall be postmarked and sent to the Settlement

18   Administrator no later than February 21, 2019 (“the Opt Out Date”).

19          (h)     All written notices of an objector’s intention to appear at the Fairness Hearing

20   shall be filed with the Court no later than March 25, 2019.
21          (i)     A Fairness Hearing shall be scheduled for April 1, 2019 at 10:00 a.m.

22          (j)     Not later than seven (7) calendar days before the date of the Fairness Hearing, the

23   Settlement Administrator shall file with the Court: (a) a list of those persons who have opted out

24   or excluded themselves from the Settlement; and (b) the details regarding the number of valid

25   Claim Forms received and processed by the Settlement Administrator.

26          (k)     Plaintiff’s motion in support of final approval of the Settlement shall be filed no
27   later than February 25, 2019 and posted to the Settlement Website as soon as practicable

28
                                                                     AMENDED ORDER RE PRELIMINARY
                                                     -9-                 APPROVAL OF CLASS ACTION
                                                                        SETTLEMENT 10-CV-05193-VKD
 1   thereafter, and may be supplemented no later than seven (7) days prior to the Fairness Hearing.

 2          15.     Termination of Settlement. In the event the Court does not grant final approval of

 3   the Settlement, or for any reason the Parties fail to obtain a Final Order and Final Judgment as

 4   contemplated in the Agreement, or the Agreement is terminated pursuant to its terms for any

 5   reason or the Effective Date does not occur for any reason, then the following shall apply:

 6          (a)     All orders and findings entered in connection with the Agreement shall become

 7   null and void and have no force and effect whatsoever, shall not be used or referred to for any

 8   purposes whatsoever, and shall not be admissible or discoverable in this or any other proceeding;

 9          (b)     The conditional certification of the Class pursuant to this Order shall be vacated

10   automatically, and the Action shall proceed as though the Class had never been certified pursuant

11   to this Agreement and such findings had never been made;

12          (c)     Nothing contained in this Order is, or may be construed as, a presumption,

13   concession or admission by or against US Airways or Plaintiff of any default, liability or

14   wrongdoing as to any facts or claims alleged or asserted in the Action, or in any actions or

15   proceedings, whether civil, criminal or administrative, including, but not limited to, factual or

16   legal matters relating to any effort to certify the Action as a class action;

17          (d)     Nothing in this Order or pertaining to the Agreement, including any of the

18   documents or statements generated or received pursuant to the claims administration process,

19   shall be used as evidence in any further proceeding in this case, including, but not limited to,

20   motions or proceedings seeking treatment of the Action as a class action;
21          (e)     Nothing is this Order or pertaining to the Agreement is, or may be construed as, a

22   presumption, concession or admission by or against US Airways that the Action meets the

23   requisites for certification as a class action under federal or California law; and

24          (f)     All of the Court’s prior Orders having nothing whatsoever to do with the

25   Agreement shall, subject to this Order, remain in force and effect.

26          16.     Use of Order. This Order shall be of no force or effect if the Settlement does not
27   become final and shall not be construed or used as an admission, concession, or declaration by or

28
                                                                       AMENDED ORDER RE PRELIMINARY
                                                      - 10 -               APPROVAL OF CLASS ACTION
                                                                          SETTLEMENT 10-CV-05193-VKD
 1   against US Airways of any fault, wrongdoing, breach, or liability, or that any of the claims

 2   asserted in the Action meet the requisites for certification as a class action under federal or

 3   California law. Nor shall this Order be construed or used as an admission, concession, or

 4   declaration by or against Plaintiff or the other Class Members that their claims lack merit or that

 5   the relief requested is inappropriate, improper, or unavailable, or as a waiver by any Party of any

 6   defenses or claims he, she, or it may have in the Action or in any other lawsuit.

 7          17.     Alteration of Exhibits. Class Counsel and Defense Counsel are hereby authorized

 8   to use all reasonable procedures to further the administration of the Settlement that are not

 9   materially inconsistent with this Order or the Agreement, including making, without further

10   approval of the Court, minor changes to the form or content of the Long Form Notice, Summary

11   Notice, and other exhibits that they jointly agree are reasonable or necessary.

12          18.     Retaining Jurisdiction. This Court shall maintain continuing jurisdiction over these

13   Settlement proceedings to assure the effectuation thereof for the benefit of the Class, and for any

14   other necessary purpose.

15          19.     Extension of Deadlines. Upon application of the Parties and good cause shown, the

16   deadlines set forth in this Order may be extended by order of the Court, without further notice to

17   the Class. Class Members should check the Settlement Website regularly for updates and further

18   details regarding Settlement deadlines.

19          IT IS SO ORDERED.

20   Dated: October 26, 2018
                                                                VIRGINIA K. DEMARCHI
21                                                              United States Magistrate Judge
22

23

24

25

26
27

28
                                                                      AMENDED ORDER RE PRELIMINARY
                                                     - 11 -               APPROVAL OF CLASS ACTION
                                                                         SETTLEMENT 10-CV-05193-VKD
